Order filed, August 14, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00622-CR
                                 ____________

                          STEVE SALINAS, Appellant

                                            V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 119th District Court
                           Runnels County, Texas
                         Trial Court Cause No. 6686


                                     ORDER

      The reporter’s record in this case was due July 30, 2018. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Audie Pritchard, the court reporter, to file the record in this appeal
within 15 days of the date of this order.

                                  PER CURIAM